Citation Nr: 1823034	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-58 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increase in accrued benefits for the evaluation of degenerative disc disease (DDD) of the spine, currently rated as 10 percent disabling from January 15, 2004.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 4, 1955 to September 22, 1955.  He died in April 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that assigned a 10 percent disability evaluation to the Veteran's service connected DDD of the spine.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's spine disability was manifested by painful motion from January 2004 to March 2007.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent from January 2004 to March 2007 for accrued benefits purposes have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. §§ 3.321, 3.1000, 4.1 - 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

With respect to the duty to assist, the outcome of an accrued benefits claim hinges on the application of law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  Thus, no further evidentiary development is necessary and no additional notice provided to the Appellant.  Nevertheless, VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate the claim on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Increased Ratings

The Veteran filed a claim for service connection in January 2004 for DDD of the spine.  At that time, the Veteran asserted cervical, thoracic, and lumbar spinal disease.  During the pendency of the appeal, the Veteran died (April 2007) and his claim was later converted to one for death benefits in favor of his spouse.  

In a March 2010 Board Decision, service connection was granted for the Veteran's cause of death, which established service connection for a cervical spine disability.  In an April 2014 Board decision, the Appellant was granted accrued benefits based on the Veteran's pending claim of service connection at the time of his death.   

The RO implemented the Board's grant of accrued benefits in a June 2014 rating decision.  The Veteran was assigned a temporary convelescant rating of 100 percent for his March 2007 surgery and assigned a 10 percent disability evaluation from January 2004 to March 2007.  The Appellant asserts that a 100 percent disability evaluation from 2004 to 2007 is appropriate based on the severity of the Veteran's symptoms and limitations.  As such, the Board will address the period between January 2004 and March 2007.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The General Rating Formula for Diseases and Injuries of the Spine rates cervical spine disabilities as follows:

10 percent:	Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 580 percent or more of the height.  
20 percent: 	Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
30 percent:	Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.
40 percent: 	Unfavorable ankylosis of the entire cervical spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Initially, the Board notes that accrued benefits cases require a closed record.  Here, in making its determination, the Board may only consider information that was in the claims file as of the date of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  

The Board notes that the Veteran's service medical records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The Board also notes that the Veteran received a significant amount of medical treatment prior to his application for service connection.  Significantly, much of the Veteran's treatment occurred between the 1970s and the 1990s and is no longer available for review due to record retention policies of private treatment providers.  

Lastly, the Board notes that the Veteran passed away before he could attend his scheduled VA examination.   As such, the medical evidence of record contains summaries of the Veteran's treatment and operations, testimony from the Veteran, lay statements from the Veteran's family and friends, and private physician statements.

The available evidence indicates the Veteran experienced significant pain associated with his cervical disability and at times had difficulty rising from seated positions, sleeping, and ambulating due to such pain.  Unfortunately, the records include no range of motion testing, or other testing indicating that the Veteran experienced limitations that would afford him a disability rating in excess of 10 percent.  

A 20 percent disability rating requires forward flexion of the cervical spine greater functionally limited to at most 30 degrees; the combined range of motion of the cervical spine functionally limited to 170 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A January 2004 statement from Dr. Stough indicates the Veteran had severe symptoms associated with his DDD, including herniation, discectomy and fusion surgery, and nerve root syndrome.  Treatment included a TENS unit, medication, physical therapy, and multiple surgeries.  However, Dr. Stough did not include any range of motion testing in his statement.  Additionally, there is no indication that the Veteran experienced abnormal gait or abnormal spinal contour, or more severe limitations such as ankylosis that would provide a higher disability rating.

A January 2007 statement from Dr. Bradley shows the Veteran was treated for increased neck pain due to an old fracture of his odontoid with progressive developed DDD.  Of note, Dr. Bradley did not include any range of motion testing in his statement, or any indication that the Veteran experienced an abnormal gait or abnormal spinal contour.  

In January 2007, the Veteran presented testimony at a Board hearing.  The Veteran stated that he has been taking pain pills since approximately 1964.  He reported constant pain through his entire back, difficulty rising from seated positions, and the required use of a walker and motorized chair to ambulate.

The record also contains lay statements from the Veteran's spouse and friends.  These statements address pain the Veteran experienced between 1955 and 1986, but do not address limitations in 2004 or thereafter.  

Although the evidence suggests that the Veteran's condition was severe, there is no objective evidence showing that he met the criteria for a higher disability evaluation prior to March 2007.  Cervical spine disabilities are evaluated based on specific criteria, including range of motion testing.  Without the relevant information, we are unable to increase the evaluation for the Veteran's cervical spine disability prior to his March 2007 surgery.

The appellant's representative argued that the Veteran was assigned 100 at time of death, but the Board notes that this was a temporary convalescent rating following surgery.  As explained, prior to surgical convalescence, there was no medical findings that would support the assignment of a rating in excess of 10 percent.  As such, the appellant's claim is denied. 

ORDER

A rating in excess of 10 percent for the Veteran's spinal disability, on the basis of accrued benefits, is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


